70 S.E.2d 14 (1952)
235 N.C. 359
IREDELL COUNTY BOARD OF EDUCATION
v.
DICKSON.
No. 379.
Supreme Court of North Carolina.
April 9, 1952.
*17 Scott & Collier, Statesville, Z. V. Turlington, Mooresville, and M. L. Nash, Statesville, for plaintiff, appellant.
Burke & Burke, Taylorsville, and J. G. Lewis. Statesville, for defendant, appellee.
ERVIN, Justice.
The defendant was elected principal of Central School for the school year beginning in 1950 and ending in 1951 in strict conformity to the statute now recompiled as G.S. § 115-354. The plaintiff leased the dwelling to him for a term coextensive with his employment. Consequently the propriety of the compulsory nonsuit can not be controverted unless the plaintiff's evidence shows that the employment of the defendant as principal of Central School came to an end prior to the institution of this proceeding in summary ejectment.
The answer to the problem presented by the appeal must be obtained from the statute cited above and the additional statute now recompiled as G.S. § 115-359. No good purpose will be served by setting forth verbatim the somewhat awkward language in which these enactments are couched. Their meanings are to be found in what they necessarily imply as much as in what they specifically express. 50 Am. Jur., Statutes, section 242.
G.S. § 115-354 provides, in substance, that where the school committee of a district in a county administrative unit elects a person to serve as principal or teacher of a school of the district with the approval of both the county superintendent of schools and the county board of education and the principal or teacher so elected executes a written contract covering his employment upon official forms, the contract of employment automatically continues in force from year to year until one or the other of these alternative events occurs: (1) The principal or teacher is dismissed or rejected in the manner prescribed by G.S. § 115-359; or (2) the principal or teacher is affirmatively reelected to serve during the following school year, and fails to give notice to the county superintendent of schools of his acceptance of the renewed employment within ten days after notice of his re-election. Davis v. Moseley, 230 N.C. 645, 55 S.E.2d 329; Kirby v. Stokes Board of Education, 230 N.C. 619, 55 S.E.2d 322.
Although G.S. § 115-354 does not undertake to specify in terms how a principal or a teacher is to be re-elected, it does imply that he is to be re-elected in the same manner in which he was originally elected. This is so for the very simple reason that one is re-elected when he is elected again or anew. G.S. § 115-354 explicitly declares that the school committee of a district in a county administrative unit shall elect the principals and the teachers for the schools of the district, "subject to the approval of the county superintendent of schools and the county board of education." Under this statute and G.S. § 115-112, the election of a principal or teacher by the school committee of a district has no validity whatever until such election has been approved by both the county superintendent of schools and the county board of education. 56 C.J., Schools and School Districts, section 319.
When G.S. § 115-359 is read aright, it provides these things by express declaration or necessary implication: The school committee of a district in a county administrative unit has power to dismiss or reject a principal or teacher of a school of the district as of the end of the current school year, but such dismissal or rejection is subject to the approval or disapproval of the county board of education and has no validity whatever until it has been approved by the county board of education. And even though the county board of education approves the action of the district school committee in dismissing or rejecting a principal or teacher as of the end of the current school year, the dismissal *18 or rejection does not become effective unless the county superintendent of schools notifies the principal or teacher by registered mail of his dismissal or rejection prior to the close of the current school term.
Where a power is intrusted to a board, such as a county board of education, composed of different individuals, the board can exercise such power only in a regular or special meeting attended by at least a quorum of its members. It can not perform its functions through its members acting individually, informally, and separately. Town of Bath v. Norman, 226 N.C. 502, 39 S.E.2d 363; Bowles v. Fayetteville Graded Schools, 211 N.C. 36, 188 S.E. 615; O'Neal v. Wake County, 196 N.C. 184, 145 S.E. 28; London v. Board of Com'rs, 193 N.C. 100, 136 S.E. 356; Turner v. Wellford Special Consol. School Dist. of Chicot County, 192 Ark. 295, 91 S.W.2d 285; Landers v. Board of Education of Town of Hot Springs, 45 N.M. 446, 116 P.2d 690; Ward v. Board of Education, 80 W.Va. 541, 92 S.E. 741. Inasmuch as the statute creating county boards of education does not fix a different number, a majority of the members of a particular county board of education constitutes a quorum and can exercise its powers in meeting assembled. G.S. § 115-37; Hill v. Ponder, 221 N.C. 58, 19 S.E.2d 5; State v. Woodside, 30 N.C. 104; Decker v. School Dist., No. 2, 101 Mo. App. 115, 74 S.W. 390.
The task of applying these rules to the case at bar must now be performed.
The plaintiff's evidence does not suffice to show that the defendant was dismissed or rejected in the manner prescribed by G.S. § 115-359. Indeed, it indicates the contrary. To be sure, the district school committee undertook to dismiss or reject the defendant as of the end of the 1950-1951 school year. The action of the district school committee was without validity in law, however, because it was not approved by the county board of education in meeting assembled at any time before the close of the school term. For this reason, the contract employing the defendant to serve as principal of Central School was not terminated by the act of the county superintendent of schools in mailing the registered letter, even though such act may have been done after consultation with the chairman of the board of education acting individually and informally.
In reaching this conclusion, we have not overlooked the resolution passed by the county board of education in meeting assembled on July 23, 1951, "supporting the Central School Committee in whatever action they take in electing a principal for the Central School." When it adopted this resolution, the county board of education undertook to give the district school committee carte blanche in the premises, and not to confer retroactive approval on the attempted dismissal or rejection of the defendant. The legal standing of the plaintiff would not be bettered a whit, however, if the construction last suggested could be justly placed upon the resolution. This is true because G.S. § 115-359 contemplates that all acts essential to the validity of the dismissal or rejection of a principal or teacher as of the end of the school year must be fully performed prior to the close of the school term.
The plaintiff's evidence does not show that the defendant was affirmatively re-elected during the 1950-1951 school year to serve as principal of Central School for the following school year, and that he failed to give notice to the county superintendent of schools of his acceptance of the renewed employment within ten days after notice of his re-election. Indeed, it discloses that the defendant was not affirmatively reelected, and that in consequence his original contract automatically continued in force for the school year beginning in 1951 and ending in 1952. To be sure, the district school committee met on April 10, 1951, and undertook to re-elect the defendant as principal "for the ensuing year." But neither the county superintendent of schools nor the county board of education was ever informed of the re-election of the defendant by the district school committee, or ever took any action with respect to it. Hence, his supposed re-election never acquired any validity in law.
For the reasons given, the judgment of nonsuit is
Affirmed.